                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:19-CR-00046-KDB-DSC-1

 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 JAMES DARRELL SMITH, JR.,

                Defendant.


   THIS MATTER is before the Court on Defendant James Darrell Smith, Jr.’s pro se motion

for compassionate release based on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and

the First Step Act of 2018. (Doc. No. 31). Having carefully reviewed the Defendant’s motion,

exhibits, and all other relevant portions of the record, the Court will deny the motion without

prejudice to a renewed motion after exhaustion of his administrative remedies.

                                      I.   BACKGROUND

   In 2019, Defendant pled guilty to one count of possession of a firearm and ammunition by a

prohibited person and one count of possession of a firearm not registered in the national firearms

registration and transfer record. (Doc. No. 16). He was sentenced to 46 months imprisonment

plus two years of supervised release. (Doc. No. 27).

   Defendant is a 45-year-old male confined at FCI Elkton, a low-security federal corrections

institution in Ohio, with an adjacent minimum-security satellite prison camp, with a projected

release date of May 2, 2022. Defendant seeks a reduction in his sentence under the compassionate

release statute, 18 U.S.C. § 3582(c)(1)(A). He claims he suffers from obesity, hypertension, high

cholesterol, and has a heart murmur. (Doc. No. 31, at 3). According to his Presentence Report,




         Case 5:19-cr-00046-KDB-DSC Document 33 Filed 04/06/21 Page 1 of 5
he reported that he suffers from high blood pressure, high cholesterol, gout and has a heart murmur.

(Doc. No. 24, ¶ 69). Defendant has provided some medical information that indicates he has a

heart murmur and suffers from gout, hypertension and high cholesterol in support of his motion.

The medical records also indicate he is taking prescriptions for said ailments.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where




       Case 5:19-cr-00046-KDB-DSC Document 33 Filed 04/06/21 Page 2 of 5
pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

While Defendant attaches a denial of his request for compassionate release from the warden dated

January 11, 2021, he has not exhausted all administrative appeals of the warden’s adverse decision

that are available to him within the BOP.

    According to the BOP’s website, FCI Elkton currently has 1 inmate and 30 staff with

confirmed active cases of COVID-19. There are approximately 1,340 inmates at FCI Elkton and

about 620 inmates at the satellite prison camp. There have been 9 inmate deaths, no staff deaths

and 837 inmates have recovered, and 56 staff have recovered. The Court notes that FCI Elkton

experienced high rates of infection at the outset of the pandemic but is no longer experiencing high

rates of infection. Given this information, the Court finds that Defendant has not met his burden

of showing that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused.

Noting that the BOP has administered over 110,000 doses of the COVID-19 vaccine and with so

few current positive cases at FCI Elkton, requiring Defendant to exhaust his administrative

remedies within the BOP before petitioning this Court would not result in any “catastrophic health

consequences” or unduly prejudice Defendant. See United States v. Fraction, No. 3:14-CR-305,

2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate

any ‘catastrophic health consequences’ to make exhaustion futile or show that he could be unduly




        Case 5:19-cr-00046-KDB-DSC Document 33 Filed 04/06/21 Page 3 of 5
prejudiced if he had to wait to exhaust his administrative remedies with the BOP”). Generalized

concerns regarding the spread of COVID-19 to the inmate population at FCI Elkton are not enough

for this Court to excuse the exhaustion requirement, especially considering the BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread at FCI Elkton. See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

   The Court does not intend to diminish Defendant’s concerns about the pandemic. However,

given the scale of the COVID-19 pandemic and the complexity of the situation in federal

institutions, it is even more important that Defendant first attempt to use the BOP’s administrative

remedies. See United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020). Not only

is exhaustion of administrative remedies required under the law, but it also “makes good policy

sense.” United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020). “The warden

and those in charge of inmate health and safety are in a far better position than the sentencing court

to know the risks inmates in their custody are facing and the facility’s ability to mitigate those risks

and provide for the care and safety of the inmates.” Id. As the Third Circuit has recognized,

“[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.” Raia, 954

F.3d at 597.

   For these reasons, the Court will deny Defendant’s motion without prejudice to a renewed

motion once he has appropriately exhausted his administrative remedies.

                                         III.     CARES ACT

   In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed




       Case 5:19-cr-00046-KDB-DSC Document 33 Filed 04/06/21 Page 4 of 5
in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (district court

lacks authority to govern designation of prisoners under § 3624(c)(2)).

                                           IV.      ORDER

   IT IS THEREFORE ORDERED that Defendant’s pro se motion for compassionate release

(Doc. No. 31), is DENIED without prejudice to a renewed motion after exhaustion of his

administrative remedies.

       SO ORDERED.


                                   Signed: April 6, 2021




      Case 5:19-cr-00046-KDB-DSC Document 33 Filed 04/06/21 Page 5 of 5
